DETAILED ACTION
Claims 1-14, 19-23, and 27 are pending in the present application.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 and 12/4/2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numajiri et al. (US 6,454,722 B1, hereinafter Numajiri).

Regarding claim 19, Numajiri teaches a flow rate-velocity calculation method (see Fig. 1-3, 6, and 7; see also col. 7, line 29 through col. 8, line 64, discussion of apparatus and method for flow rate calculation), comprising: a first process of receiving a first power spectrum (see Fig. 1, receiver 30a/30b receives data on a first power spectrum as shown in Fig. 3); a second process of correcting the first power spectrum received in the first process to calculate a second power spectrum related to a reference frequency (see Fig. 6 and 7; see also col. 7, lines 29-56, second power spectrum (curve fitting) FL0 calculated based on reference frequencies Fa and Fe); and a calculation process of calculating at least one of a flow rate or a flow velocity from the second power spectrum (see Fig. 6 and 7; see also col. 7, lines 29-56, determination of cutoff frequency ΔFmax1).

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi et al. (WO 2009/139029 A1, hereinafter Atsushi).

Regarding claim 27, Atsushi teaches a flow rate-velocity device (see Fig. 2, 6, and 7, and 12 all elements), comprising: a plurality of flow rate-velocity sensors each including a package including a light receiver and a light emitter at a distance from each other (see Fig. 12, plurality of light receivers 160 and light emitters 120 at a distance as shown), and a transparent substrate on an upper surface of the package (see Fig. 2, transparent substrate 190a), the transparent substrate including a light shield on a lower surface of the transparent substrate (see Fig. 2, light shield 195); a mounting board on which the plurality of flow rate-velocity sensors are mounted (see Fig. 2, mounting board 110); a housing at the mounting board (see Fig. 2, housing 181 houses the emitter and receivers); and a flow passage on the housing (see Fig. 7 and translation page 10, para. 1, flow passage (finger) 500 placed into contact with the upper surface of the device and thus indirectly onto the housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Numajiri.

Regarding claim 1, Numajiri teaches a flow rate-velocity calculator (see Fig. 1-3, 6, and 7; see also col. 7, line 29 through col. 8, line 64, discussion of apparatus and method for flow rate calculation), comprising: a receiver configured to receive data on a first power spectrum (see Fig. 1, receiver 30a/30b receives data on a first power spectrum as shown in Fig. 3); a correction unit (34) configured to correct the data received by the receiver to calculate a second power spectrum related to a reference frequency (see Fig. 6 and 7; see also col. 7, lines 29-56, second power spectrum (curve fitting) FL0 calculated based on reference frequencies Fa and Fe); an arithmetic unit (34) configured to calculate at least one of a flow rate or a flow velocity of a fluid from the second power spectrum (see Fig. 6 and 7; see also col. 7, lines 29-56, determination of cutoff frequency ΔFmax1).
Numajiri fails to specifically teach that a separate correction unit and arithmetic unit; and a transmitter configured to transmit data obtained through calculation by the arithmetic unit to an external unit.
However, Numajiri does teach the use of a data processor (see Fig. 1, data processor 34); and that the device is used as a Doppler velocimeter for detecting blood flow (see Abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to utilize one or more units within the processor of Numajiri to conduct various processing tasks including correction and arithmetic in addition to a transmitter of transmitting data. This would allow for reduced flow velocity calculation times by sharing computational work load and would allow for the data to be sent to relevant users for further analysis as is known in the art.

Regarding claim 2, Numajiri above teaches all of the limitations of claim 1.
Furthermore, Numajiri teaches that the correction unit determines a range of frequencies to be used for calculation in accordance with a range of flow rates to be measured (see col. 7, lines 29-56, range of frequencies between Fa and Fb used to determined flow rates as described).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Numajiri as applied to claim 1 above, and further in view of Kiyoshi et al. (WP 2013/153664, hereinafter Kiyoshi).

Regarding claim 3, Numajiri above teaches all of the limitations of claim 1.
Numajiri above fails to teach that the correction unit reflects a change rate of a direct current value used as a reference value in at least one of the flow rate or the flow velocity.
Kiyoshi teaches that the rate of change in direct current value can be used to improve signal to noise ratio in a flow rate-velocity calculator (see translation page 11, para. 6, AC beat signal based on the changing difference in the DC signals).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Numajiri to account for the rate of change in the DC values in a manner similar to Kiyoshi. This is because accounting for the changes in DC values allows for the reduction noise as suggested by Kiyoshi (see translation page 11, para. 6).

Regarding claim 11, Numajiri above teaches all of the limitations of claim 1.
Numajiri above fails to teach that the arithmetic unit includes a first arithmetic unit configured to weight frequencies of the second power spectrum, and a second arithmetic unit configured to integrate a third power spectrum resulting from weighting performed by the first arithmetic unit.
Kiyoshi teaches integrating and frequency weighting the power spectrum (see Equation 1-4; see also translation page 8, para. 3-9, Fm is a weighted average determined through integration).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Numajiri such that the second power spectrum was weighted and integrated as suggested by Kiyoshi. This allows for an accurate determination of a average frequency which may be used to determined flow velocity of the fluid being monitored.
 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Numajiri as applied to claim 1 above, and further in view of Daisuke et al. (JP 2018-7894 A, hereinafter Daisuke).

Regarding claims 4 and 5, Numajiri above teaches all of the limitations of claim 1.
Numajiri above fails to teach that the correction unit calculates an absorptivity of light on a peripheral wall of a flow passage including the fluid; wherein the absorptivity is calculated from at least one of a refractivity based on an amount of light reflected by the peripheral wall or a transmissivity based on an amount of light transmitted.
Daisuke teaches that the absorptivity and reflectivity of light by a peripheral wall of a flow passage of a flow rate-velocity calculator is accounted for and included in the calculation of flow rate (see page 2, para. 5 through page 5, para. 1, reflectivity and absorption by the outer wall tissue 52 utilized in noise reduction of flow velocity measurements, wherein the light intensity is adjusted based on the absorption of the tissue 52).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Numajiri such that correction unit calculates absorptivity based on reflection or transmission such that it can be accounted for as suggested by Daisuke. This would allow for more precise measurements and reduced noise as suggested by Daisuke (see page 3, para. 6).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Numajiri as applied to claim 1 above, and further in view of Atsushi.

Regarding claim 12, Numajiri above teaches all of the limitations of claim 1.
Furthermore, Numajiri teach a flow rate-velocity sensor including a package including a light receiver and a light emitter at a distance from each other (see Fig. 1, light receiver 30a/30b and light emitter 25 at a distance from each other); a controller configured to receive data measured by the flow rate-velocity sensor (see Fig. 1, controller 32) and the flow rate-velocity calculator configured to receive data from the controller (see Fig. 1, calculator 34).
Numajiri fails to teach a transparent substrate on an upper surface of the package, the transparent substrate including a light shield on a lower surface of the transparent substrate.
Atsushi teaches a flow rate-velocity sensor package (see Fig. 2 and 6) which includes a transparent substrate on an upper surface of the package (190), the transparent substrate including a light shield on a lower surface of the transparent substrate (195).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Numajiri such that it had the package design of Atsushi. This would allow for an accurate substrate based design for detecting fluid flow as described by Atsushi (see Abstract).

Regarding claims 13 and 14, Numajiri as modified by Atsushi above teaches all of the limitations of claims 1 and 12.
Numajiri as modified by Atsushi above fails to specifically teach that the flow rate-velocity calculator is inside the package; a mounting board on a lower surface of the flow rate-velocity sensor, wherein the controller and the flow rate-velocity calculator are mounted on the mounting board.
However, Atsushi further teaches that the flow rate-velocity calculator is inside the package; a mounting board on a lower surface of the flow rate-velocity sensor, wherein the controller and the flow rate-velocity calculator are mounted on the mounting board (see translation page 9, para. 5-9, discussion of integrated controller and processor units).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Numajiri such that it had the package design of Atsushi. This would allow for an accurate substrate based design for detecting fluid flow as described by Atsushi (see Abstract).

Allowable Subject Matter
Claims 6-10 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6-10 and 20-23, Numajiri in view of Kiyoshi, Daisuke, and Atsushi above represents the best art of record. However, Numajiri in view of Kiyoshi, Daisuke, and Atsushi above fails to encompass all of the limitations of dependent claims 6, 20, and 23.
Specifically, Numajiri in view of Kiyoshi, Daisuke, and Atsushi above fails to teach that the receiver receives, as the first power spectrum, a power spectrum in a range of frequencies lower than the reference frequency, and the correction unit includes an extrapolator configured to calculate, as the second power spectrum, a power spectrum in a range of frequencies higher than the reference frequency and extrapolate the second power spectrum based on the data received by the receiver (claim 6); or the first process includes receiving, as the first power spectrum, a power spectrum in a range of frequencies lower than the reference frequency, and the second process includes calculating, as the second power spectrum, a power spectrum in a range of frequencies higher than the reference frequency based on data from the first process (claim 20); or that the second process includes setting a threshold for a viscosity of a measurement object in data from the first process, performing a first approximation on a viscosity higher than the set threshold and a second approximation on a viscosity lower than the threshold (claim 23).
Hence the best prior art or record fails to teach the invention as set forth in dependent claim 6 and the examiner can find no teachings for a flow rate-velocity calculator with the extrapolator as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855